20-50805-rbk Doc#93 Filed 11/23/20 Entered 11/23/20 19:51:29 Main Document Pg 1 of
                                        17
20-50805-rbk Doc#93 Filed 11/23/20 Entered 11/23/20 19:51:29 Main Document Pg 2 of
                                        17
20-50805-rbk Doc#93 Filed 11/23/20 Entered 11/23/20 19:51:29 Main Document Pg 3 of
                                        17
20-50805-rbk Doc#93 Filed 11/23/20 Entered 11/23/20 19:51:29 Main Document Pg 4 of
                                        17
20-50805-rbk Doc#93 Filed 11/23/20 Entered 11/23/20 19:51:29 Main Document Pg 5 of
                                        17
20-50805-rbk Doc#93 Filed 11/23/20 Entered 11/23/20 19:51:29 Main Document Pg 6 of
                                        17
20-50805-rbk Doc#93 Filed 11/23/20 Entered 11/23/20 19:51:29 Main Document Pg 7 of
                                        17
20-50805-rbk Doc#93 Filed 11/23/20 Entered 11/23/20 19:51:29 Main Document Pg 8 of
                                        17
20-50805-rbk Doc#93 Filed 11/23/20 Entered 11/23/20 19:51:29 Main Document Pg 9 of
                                        17
20-50805-rbk Doc#93 Filed 11/23/20 Entered 11/23/20 19:51:29 Main Document Pg 10 of
                                         17
20-50805-rbk Doc#93 Filed 11/23/20 Entered 11/23/20 19:51:29 Main Document Pg 11 of
                                         17
20-50805-rbk Doc#93 Filed 11/23/20 Entered 11/23/20 19:51:29 Main Document Pg 12 of
                                         17
20-50805-rbk Doc#93 Filed 11/23/20 Entered 11/23/20 19:51:29 Main Document Pg 13 of
                                         17
20-50805-rbk Doc#93 Filed 11/23/20 Entered 11/23/20 19:51:29 Main Document Pg 14 of
                                         17
20-50805-rbk Doc#93 Filed 11/23/20 Entered 11/23/20 19:51:29 Main Document Pg 15 of
                                         17
20-50805-rbk Doc#93 Filed 11/23/20 Entered 11/23/20 19:51:29 Main Document Pg 16 of
                                         17
20-50805-rbk Doc#93 Filed 11/23/20 Entered 11/23/20 19:51:29 Main Document Pg 17 of
                                         17
